—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered January 22, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree and two counts of criminally using drug paraphernalia in the second degree, and sentencing *298him to concurrent terms of 15 years to life, 1 year, and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Evidence of defendant’s conduct in answering a police officer’s knock on the closed apartment door, and then aggressively shoving his way out of the apartment, combined with the fact that substantial amounts of drugs and drug packaging items were in open view virtually throughout the relatively small apartment premises, provided a sufficient evidentiary basis for the jury’s determination that defendant, the sole occupant of an apartment obviously used as a drug factory, constructively possessed the contraband in question (see, People v Bundy, 90 NY2d 918). Any credibility issues raised by the testimony of the People’s witnesses were properly placed before the jury and its determinations are supported by the record.
The court’s spontaneous response to an oral question posed by a juror does not warrant reversal in these circumstances.
Defendant’s challenges to the court’s main charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur — Ellerin, P. J., Rosenberger, Williams, Andrias and Saxe, JJ.